This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-37213

 5 CASEY LOGAN,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Briana Zamora, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Caitlin C.M. Smith, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18   {1}    Defendant Casey Logan appeals following the revocation of his probation. We

19 previously issued a notice of proposed summary disposition in which we proposed to
 1 affirm. Defendant has filed a memorandum in opposition. After due consideration, we

 2 remain unpersuaded by Defendant’s assertions of error. We therefore affirm.

 3   {2}   The relevant background information has previously been set forth. We will

 4 avoid undue reiteration, and focus instead on the content of the memorandum in

 5 opposition.

 6   {3}   By his first and third issues, Defendant renews his argument that the district

 7 court erred in determining that he was competent, both at the time that he entered his

 8 plea, and at the time of the subsequent probation revocation proceeding. [MIO 6-8,

 9 10-11] Defendant relies upon the testimony of his expert witness, to the effect that his

10 difficulty regulating his emotions and his tendency to misinterpret communications

11 rendered him incapable of rationally assisting counsel. [MIO 4, 8] However, the

12 district court was not required to adopt the expert’s view. See generally In re Ernesto

13 M., Jr., 1996-NMCA-039, ¶ 14, 121 N.M. 562, 915 P.2d 318 (“It is well settled in

14 New Mexico that a fact finder may disregard the opinions of experts.”). Moreover, the

15 State presented conflicting expert testimony, and also called Defendant’s probation

16 officers, who testified that they had no trouble communicating effectively with

17 Defendant. [MIO 5] Under the circumstances, we will not disturb the district court’s

18 determination. See generally State v. Rael, 2008-NMCA-067, ¶ 6, 144 N.M. 170, 184




                                              2
 1 P.3d 1064 (indicating that competency determinations are reviewed for abuse of

 2 discretion, viewing the evidence in the light most favorable to the judge’s decision).

 3   {4}   By his second issue, Defendant contends that the district court erred in “not

 4 allowing” his attorney to testify as to his opinion about Defendant’s ability to assist.

 5 [MIO 9-10] This represents a departure from the issue presented in the docketing

 6 statement, whereby Defendant challenged the district court’s determination that

 7 counsel was not a necessary witness. [DS 5] For the reasons previously described,

 8 [CN 3-4; MIO 3] we perceive no error with respect to that determination. To the

 9 extent that Defendant now seeks to challenge to the district court’s handling of

10 evidence that might have been presented by trial counsel, the memorandum in

11 opposition is ambivalent: it suggests that the district court excluded testimony, [MIO

12 9-10] while simultaneously indicating that it is “unknown” whether the district court

13 even considered the admission of that evidence. [MIO 4] This does not signify that the

14 argument was duly preserved, either through a proffer, or by eliciting a ruling. See

15 generally Rule 11-103(A)(2) NMRA (“A party may claim error in a ruling

16 to . . . exclude evidence only if the error affects a substantial right of the party and

17 if . . . the party informs the court of its substance by an offer of proof, unless the

18 substance was apparent from the context.”); Rule 12-321(A) NMRA (“To preserve an

19 issue for review, it must appear that a ruling or decision by the trial court was fairly



                                              3
 1 invoked.”); State v. Varela, 1999-NMSC-045, ¶ 25, 128 N.M. 454, 993 P.2d 1280

 2 (“[I]t is essential that the ground or grounds of the objection or motion be made with

 3 sufficient specificity to alert the mind of the trial court to the claimed error or errors,

 4 and that a ruling thereon then be invoked.” (internal quotation marks and citation

 5 omitted)). Under the circumstances, we decline to consider the matter further. See

 6 State v. Gonzales, 2011-NMCA-007, ¶ 19, 149 N.M. 226, 247 P.3d 1111 (stating that

 7 “this Court has no duty to review an argument that is not adequately developed”).

 8   {5}   By his fourth issue, Defendant contends that the district court erred in

 9 considering allegations of additional probation violations at the time of sentencing.

10 [MIO 11-12] However, as we previously observed, in this context, “if there is

11 sufficient evidence to support just one [probation] violation, we will find the district

12 court’s order was proper.” State v. Leon, 2013-NMCA-011, ¶ 37, 292 P.3d 493.

13 Insofar as Defendant admitted that he violated the terms and conditions of his

14 probation, [DS 3] the district court’s order is affirmable. Id. In his memorandum in

15 opposition Defendant further suggests that he was denied notice of the additional

16 violations prior to the sentencing hearing. [MIO 11-12] We acknowledge that “due

17 process may require advance notice to the defendant so that the defendant has the

18 opportunity to challenge the accuracy” of information presented at a sentencing

19 hearing. State v. Gardner, 2003-NMCA-107, ¶ 43, 134 N.M. 294, 76 P.3d 47.



                                                4
 1 However, the record before us reflects that Defendant was on notice of the additional

 2 allegations, by virtue of the State’s filing of an addendum with a comprehensive

 3 associated report. [2 RP 281-85, 297] We therefore reject the suggestion of a due

 4 process violation.

 5   {6}   Finally, Defendant renews his argument that the previous judge should have

 6 determined his competency. [MIO 13] However, for the reasons previously stated,

 7 [CN 1-2] as well as those acknowledged in the memorandum in opposition, [MIO 13]

 8 we remain unpersuaded.

 9   {7}   Accordingly, for the reasons stated above and in the notice of proposed

10 summary disposition, we affirm.

11   {8}   IT IS SO ORDERED.


12                                        ______________________________
13                                        MICHAEL E. VIGIL, Judge


14 WE CONCUR:



15 ___________________________
16 JULIE J. VARGAS, Judge



17 ___________________________
18 EMIL J. KIEHNE, Judge


                                             5